IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

FLORIDA WILDLIFE                         NOT FINAL UNTIL TIME EXPIRES TO
FEDERATION, INC.,                        FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED.
      Appellant,
                                         CASE NO. 1D14-2927
v.

DEPARTMENT OF
ENVIRONMENTAL PROTECTION,

     Appellee.
_______________________________/

Opinion filed July 24, 2014.

An appeal from an order of the Division of Administrative Hearings.
Bram D.E. Canter, Judge.

Monica K. Reimer and David G. Guest of Earthjustice, Tallahassee, for Appellant.

Frederick T. Reeves of Davis, Schnitker, Reeves & Browning, P.A., New Port
Richey; and George T. Reeves of Davis, Schnitker, Reeves & Browning, P.A.,
Madison, for Appellee Suwannee River Water Management District.




PER CURIAM.

      DISMISSED. See Benton v. Moore, 655 So. 2d 1272 (Fla. 1st DCA 1995).

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.